Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 28, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155503 & (31)                                                                                           David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 155503
                                                                    COA: 335735
                                                                    Wayne CC: 81-111187-FC;
  JERRY RICK VanDIVER,                                              92-500047-FC
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the motion to add exhibits is GRANTED. By order of
  February 20, 2018, the prosecuting attorney was directed to answer the application for
  leave to appeal the February 23, 2017 order of the Court of Appeals. The answer having
  been received, the application for leave to appeal is again considered, and leave to appeal
  is DENIED. The defendant’s motion for relief from judgment is prohibited by MCR
  6.502(G), and we are not persuaded that the remaining question presented should be
  reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 28, 2018
         d0927
                                                                               Clerk